UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-22050 Exact name of registrant as specified in charter: Delaware Enhanced Global Dividend and Income Fund Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: November 30 Date of reporting period: November 30, 2010 Item 1. Reports to Stockholders Annual Report Delaware Enhanced Global Dividend and Income Fund November 30, 2010 The figures in the annual report for Delaware Enhanced Global Dividend and Income Fund represent past results, which are not a guarantee of future results. A rise or fall in interest rates can have a significant impact on bond prices. Funds that invest in bonds can lose their value as interest rates rise. Closed-end fund Table of contents Portfolio management review 1 Performance summary 4 Security type and country allocations 6 Statement of net assets 8 Statement of operations 23 Statements of changes in net assets 24 Statement of cash flows 25 Financial highlights 26 Notes to financial statements 27 Report of independent registered public accounting firm 34 Other Fund information 35 Board of trustees/directors and officers addendum 39 About the organization 42 Unless otherwise noted, views expressed herein are current as of Nov. 30, 2010, and are subject to change. Funds are not FDIC insured and are not guaranteed. It is possible to lose the principal amount invested. Mutual fund advisory services are provided by Delaware Management Company, a series of Delaware Management Business Trust, which is a registered investment advisor. Delaware Investments, a member of Macquarie Group, refers to Delaware Management Holdings, Inc. and its subsidiaries. Macquarie Group refers to Macquarie Group Limited and its subsidiaries and affiliates worldwide. Investments in Delaware Enhanced Global Dividend and Income Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (Macquarie Group), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Fund, the repayment of capital from the Fund, or any particular rate of return. © 2011 Delaware Management Holdings, Inc. All third-party trademarks cited are the property of their respective owners. Portfolio management review Delaware Enhanced Global Dividend and Income Fund December 7, 2010 Performance preview (for the year ended Nov. 30, 2010) Delaware Enhanced Global Dividend and Income Fund @ market price 1-year return +10.92% Delaware Enhanced Global Dividend and Income Fund @ NAV 1-year return +13.13% Lipper Closed-end Global Funds Average @ market price 1-year return +13.97% Lipper Closed-end Global Funds Average @ NAV 1-year return +9.96% Past performance does not guarantee future results. For complete, annualized performance for Delaware Enhanced Global Dividend and Income Fund, please see the table on page 4. Index performance returns do not reflect any management fees, transaction costs, or expenses. Indices are unmanaged and one cannot invest directly in an index. Delaware Enhanced Global Dividend and Income Fund returned +13.13% at net asset value and +10.92% at market price (both figures reflect all distributions reinvested) for the fiscal year ended Nov. 30, 2010. Complete annualized performance information for the Fund is shown in the table on page 4. Relatively favorable market results, despite sovereign debt concerns The MSCI ACWI (All Country World Index), a broad measure of equity markets around the world, experienced uneven performance during the fiscal year. Despite its fluctuations, the MSCI ACWI (net) gained 7% for the 12 months ended Nov. 30, 2010, trailing the S&P 500 Index, a measure of the broad stock market in the United States, which rose nearly 10% during the same time frame. Equity-market volatility was precipitated by mounting fears about debt levels in European countries with the biggest financial challenges. The first concerns began in Greece in January 2010, as many investors became worried about the ability of the heavily indebted country to repay its financial obligations. Although the markets resumed their upward momentum in early February, an even steeper decline in global stock prices began in late April. The drop accelerated throughout the rest of the spring, as fears about Greece’s financial situation increased and many investors began to question whether the problems could spread to other economically troubled European nations with outsized debt levels, such as Portugal, Italy, Ireland, and Spain. The European Union and International Monetary Fund eventually came to the Greek government’s rescue, with a 110 billion euro (approximately $140 billion) loan package designed to keep the government afloat while it implements a series of austerity programs. Other factors also dampened global financial markets during this time, including new economic data from the U.S. that seemed to indicate an increased potential for a stalled recovery, and the Chinese government’s efforts to slow the pace of that country’s fast-growing economy. Beginning in early summer 2010, equities bounced back, enjoying very strong gains between early July and early November, as fears about a return to recession in the U.S. eased and confidence in the strength of European banks grew. In the final month of the Fund’s fiscal year, however, financial markets encountered renewed difficulties, with Ireland’s government appearing to be on the brink of bankruptcy. European monetary policy makers implemented emergency rescue measures in an effort to stave off the spread of this “contagion” to other challenged economies in the region. Fixed income assets saw a generally positive backdrop during the fiscal year. Bonds were a key beneficiary of the U.S. Federal Reserve’s efforts to stimulate economic growth by keeping interest rates down. The Fed sought to accomplish this goal through several rounds of quantitative easing, in which the U.S. central bank bought back debt securities in an attempt to generally drive down yields, providing more economic stimulus through lowered cost of credit. Global real estate investment trusts (REITs) also experienced a highly supportive environment during the fiscal year as credit was widely available and grew less expensive as the year went on. REITs often finance new investment and development projects through debt, and when credit is affordable it can provide issuing companies such as REITs with increased financial flexibility. Global Unless otherwise noted, views expressed herein are current as of Nov. 30, 2010, and are subject to change. (continues) 1 Portfolio management review Delaware Enhanced Global Dividend and Income Fund REITs rose 17% during the 12-month period ended Nov. 30, 2010, as measured by the FTSE EPRA/NAREIT Developed Index, formerly known as theFTSE EPRA/NAREIT Global Real Estate Index, which tracks the performance of listed real estate companies and REITs worldwide. Meanwhile, low interest rates led to healthy results from high yield bonds, as many investors seemed willing to take on additional credit risk in exchange for higher levels of income. As such, credit spreads narrowed throughout most of the period, extending a trend of the past several years. Credit spreads are the difference between yields of Treasury bonds and riskier securities of varying credit qualities, and they provide a measure of the market’s outlook for riskier assets. The narrowing of credit spreads can generally be taken to signal a more normalized market environment. (Source: Barclays Capital.) Fund positioning: An emphasis on credit The Fund’s primary investment objective is to seek current income, with a secondary objective of capital appreciation. In managing the Fund, we pursue these goals by investing broadly in a range of income-generating securities from around the globe. These include “core” fixed income holdings (such as Treasury and agency securities), as well as investment grade and high yield corporate bonds, convertible bonds, REITs, large-cap value stocks, convertible preferred stocks, international value stocks, emerging market equities, emerging market debt securities, and international currencies. With several notable exceptions, the Fund’s positioning remained relatively stable throughout the past fiscal year. As the Fund’s fiscal year began, the Fund had a modest overweighting in credit-oriented investments. Credit exposure is most obvious in the fixed income asset class, but it also runs through a variety of other asset classes, including REITs and convertible bonds. For much of the Fund’s fiscal year, we felt that credit-oriented investments had good total-return characteristics, and we emphasized high yield bonds in particular. At the end of the Fund’s fiscal year, high yield bonds were the Fund’s largest asset-class weighting at roughly 30% of the portfolio, up from 19% a year earlier. The increased allocation resulted partially from market movements, but also reflected our additional investments in the asset class. We favored these securities for their attractive yields and because we felt that high yield bonds could be supported by increasingly favorable economic conditions. We also maintained a healthy overweighting in higher yielding convertible bonds, which we believed offered solid return potential. To a lesser extent, we looked to REITs for their credit-sensitive nature. Over time, however, as REITs gained in value and as we anticipated less-favorable credit costs going forward, we were more cautious about adding to our holdings in this asset class. At the same time, we generally maintained sizable positions in investments nearer the top of issuers’ capital structures. In light of macroeconomic risks such as European sovereign debt troubles and the potential for higher interest rates down the road, we believed it would be prudent to own defensive income-oriented investments that would be among the first to be paid back if the issuers encountered financial problems. This approach enabled us to capture relatively attractive yields while maintaining what we believed to be greater downside protection by avoiding lower-credit-rated securities. Our emphasis on credit was helpful for the Fund’s performance until late in the fiscal year. When the Fed announced its second round of quantitative easing in October 2010, equity investors generally became more optimistic, and equities began outperforming (source: Bloomberg). The Fund had less exposure to stocks than to high yield and other more credit-sensitive investments. In hindsight, our decision to maintain an overweight position in high yield was too defensive and did not allow the Fund to take full advantage of the equity market rally. In addition, we lowered the Fund’s allocation to emerging-market fixed income securities during the period. After a long upswing in this asset class that benefited Fund performance, our team felt that it offered limited future performance potential and that the risk-reward trade-off had become less favorable. 2 A recent shift toward equities As the Fund’s fiscal year closed, we were gradually seeing more investment opportunities in stocks, so we began to shift the Fund’s portfolio holdings in this direction. The U.S. economy appears to be slowly expanding and credit-oriented securities, following a long run upward, have started to give back some of their gains. In this environment, we began favoring shares of large-cap companies with good cash flow and lower debt levels, because they are less credit sensitive and we believe they could benefit from an improving economy. 3 Performance summary Delaware Enhanced Global Dividend and Income Fund The performance quoted represents past performance and does not guarantee future results. Investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. Please obtain the performance data for the most recent month end by calling 800 523-1918. Fund performance Average annual total returns through Nov. 30, 2010 1 year 3 years Lifetime At market price (inception date June 29, 2007) +10.92% +6.12% -0.32% At net asset value (inception date June 29, 2007) +13.13% +1.37% -0.29% Diversification may not protect against market risk. Fixed income securities and bond funds can lose value, and investors can lose principal, as interest rates rise. They also may be affected by economic conditions that hinder an issuer’s ability to make interest and principal payments on its debt. The Fund may also be subject to prepayment risk, the risk that the principal of a fixed income security that is held by Fund may be prepaid prior to maturity, potentially forcing the Fund to reinvest that money at a lower interest rate. High yielding, noninvestment grade bonds (junk bonds) involve higher risk than investment grade bonds. The Fund may invest in derivatives, which may involve additional expenses and are subject to risk, including the risk that an underlying security or securities index moves in the opposite direction from what the portfolio manager anticipated. A derivative transaction depends upon the counterparties’ ability to fulfill their contractual obligations. International investments entail risks not ordinarily associated with U.S. investments including fluctuation in currency values, differences in accounting principles, or economic or political instability in other nations. Investing in emerging markets can be riskier than investing in established foreign markets due to increased volatility and lower trading volume. If and when the Fund invests in forward foreign currency contracts or uses other investments to hedge against currency risks, the Fund will be subject to special risks, including counterparty risk. The Fund borrows through a line of credit for purposes of leveraging. Leveraging may result in higher degrees of volatility because the Fund’s net asset value could be subject to fluctuations in short-term interest rates and changes in market value of portfolio securities attributable to leverage. Narrowly focused investments may exhibit higher volatility than investments in multiple industry sectors. REIT investments are subject to many of the risks associated with direct real estate ownership, including changes in economic conditions, credit risk, and interest rate fluctuations. The “Fund performance” table and the “Performance of a $10,000 investment” graph do not reflect the deduction of taxes the shareholder would pay on Fund distributions or redemptions of Fund shares. Returns reflect the reinvestment of all distributions. Dividends and distributions, if any, are assumed, for the purpose of this calculation to be reinvested at prices obtained under the Fund’s dividend reinvestment policy. Shares of the Fund were initially offered with a sales charge of 4.50%. Performance since inception does not include the sales charge or any other brokerage commission for purchases made since inception. Past performance is not a guarantee of future results. Fund basics As of Nov. 30, 2010 Fund objective The Fund’s primary investment objective is to seek current income. Capital appreciation is a secondary objective. Total Fund net assets $160 million Number of holdings Fund start date June 29, 2007 NYSE symbol DEX 4 Market price versus net asset value (see notes below) Nov. 30, 2009, through Nov. 30, 2010 Starting value (Nov. 30, 2009) Ending value (Nov. 30, 2010) Delaware Enhanced Global Dividend and Income Fund @ NAV Delaware Enhanced Global Dividend and Income Fund @ Market Price Past performance is not a guarantee of future results. Performance of a $10,000 Investment Average annual total returns from June 29, 2007 (Fund’s inception) through Nov. 30, 2010 Starting value (June 29, 2007) Ending value (Nov. 30, 2010) Delaware Enhanced Global Dividend and Income Fund @ NAV Delaware Enhanced Global Dividend and Income Fund @ Market Price Lipper Closed-end Global Funds Average @ Market Price Lipper Closed-end Global Funds Average @ NAV The chart assumes $10,000 invested in the Fund on June 29, 2007, and includes the reinvestment of all distributions at market value. The chart assumes $10,000 in the Lipper Closed-end Global Funds Average at market price and at NAV. Performance of the Fund and the Lipper class at market value is based on market performance during the period. Performance of the Fund and Lipper class at NAV is based on the fluctuations in NAV during the period. Delaware Enhanced Global Dividend and Income Fund was initially offered with a sales charge of 4.50%. Performance shown in both charts above does not include fees, the initial sales charge, or any brokerage commissions for purchases. Investments in the Fund are not available at NAV. The Lipper Closed-end Global Funds Average represents the average return of closed-end global mutual funds tracked by Lipper (source: Lipper). Market price is the price an investor would pay for shares of the Fund on the secondary market. NAV is the total value of one fund share, generally equal to a fund’s net assets divided by the number of shares outstanding. Past performance is not a guarantee of future results. 5 Security type and country allocations Delaware Enhanced Global Dividend and Income Fund As of November 30, 2010 Sector designations may be different than the sector designations presented in other Fund materials. The sector designations may represent the investment manager’s internal sector classifications, which may result in the sector designations for one fund being different than another fund’s sector designations. Percentage Security Type of Net Assets Common Stock % Consumer Discretionary % Consumer Staples % Diversified REITs % Energy % Financials % Healthcare % Healthcare REITs % Hotel REIT % Industrial REITs % Industrials % Information Technology % Malls REITs % Manufactured Housing REIT % Materials % Mortgage REITs % Multifamily REIT % Office REITs % Real Estate Management & Development % Shopping Center REITs % Single Tenant REIT % Telecommunications % Utilities % Convertible Preferred Stock % Agency Collateralized Mortgage Obligations % Agency Mortgage-Backed Securities % Commercial Mortgage-Backed Securities % Convertible Bonds % Aerospace & Defense % Automobiles & Automotive Parts % Banking, Finance & Insurance % Basic Materials % Cable, Media & Publishing % Computers & Technology % Energy % Healthcare & Pharmaceuticals % Leisure, Lodging & Entertainment % Real Estate % Telecommunications % Transportation % Corporate Bonds % Banking % Basic Industry % Brokerage % Capital Goods % Consumer Cyclical % Consumer Non-Cyclical % Energy % Finance & Investments % Media % Real Estate % Services Cyclical % Services Non-Cyclical % Technology % Telecommunications % Utilities % Non-Agency Asset-Backed Securities % Non-Agency Collateralized Mortgage Obligations % Senior Secured Loans % Sovereign Debt % Supranational Banks % U.S. Treasury Obligations % Leveraged Non-Recourse Security % Residual Interest Trust Certificate % Exchange-Traded Funds % Preferred Stock % Warrant % Discount Note % Securities Lending Collateral % Total Value of Securities % Obligation to Return Securities Lending Collateral %) Borrowing Under Line of Credit %) Receivables and Other Assets Net of Liabilities % Total Net Assets % 6 Percentage Country of Net Assets Australia % Austria % Barbados % Belgium % Bermuda % Brazil % Canada % Cayman Islands % China/Hong Kong % Colombia % Finland % France % Germany % Indonesia % Ireland % Italy % Japan % Liberia % Luxembourg % Marshall Island % Mexico % Netherlands % Philippines % Qatar % Republic of Korea % Singapore % Supranational % Spain % Sweden % Switzerland % Taiwan % United Kingdom % United States % Total % The percentage of net assets exceeds 100% because the Fund utilizes a line of credit with the Bank of New York Mellon, as described in note 7 in “Note to financial statements.” The Fund utilizes leveraging techniques in an attempt to obtain a higher return for the Fund. There is no assurance that the Fund will achieve its investment objective through the use of such techniques. 7 Statement of net assets Delaware Enhanced Global Dividend and Income Fund
